PER CURIAM.
We reconsider our earlier denial of appel-lee’s motion to dismiss the appeal. Upon further considiration, we find that the order on motion for summary judgment is a non-final, nonappealable order, Bravo Elec. Co. v. Carter Elec. Co., 522 So.2d 480 (Fla. 5th DCA 1988); see White Palms of Palm Beach, Inc. v. Fox, 525 So.2d 518 (Fla. 4th DCA 1988), and interrelated issues remain to be tried. See Gassner v. Caduceus Self Ins. Fund, Inc., 532 So.2d 1133 (Fla. 4th DCA 1988); Miami-Dade Water & Sewer Auth. v. Metropolitan Dade County, 469 So.2d 813 (Fla. 3d DCA 1985), review denied, 482 So.2d 349 (Fla.1986).
Accordingly, we dismiss the appeal without prejudice to the institution of a plenary appeal upon entry of a final judgment.